DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. (US 2017/0110504) in view of Zhou (US 2021/0350098).
	In regard to claim 1, Panchawagh et al. teach an ultrasonic fingerprint recognition sensor (paragraph 3), comprising: a receiver electrode (element 114 fig. 1a), a drive electrode (element 112), a piezoelectric thin film layer (element 115) and a cavity (element 120), wherein the piezoelectric thin film layer is between the receiver electrode and the drive electrode (fig. 1a, element 115 between 112 and 114); and the cavity is on a side, closer to the piezoelectric thin film layer, of the receiver electrode, and is configured to increase vibration amplitude of the piezoelectric thin film layer (fig. 1a piezoelectric layer is between receive electrode and cavity. Fig. 1B, the cavity 120 allow the actuator to move up and down) but does not specifically teach a resonant cavity.
	Zhou teaches a resonant cavity (element 151 and paragraph 42).
	The two are analogous art because they both deal with the same field of invention of ultrasonic devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Panchawagh et al. with the resonant cavity of Zhou. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Panchawagh et al. with the resonant cavity of Zhou because it would increase the amplitude of vibration.


In regard to claim 3, Zhou teaches wherein a support body is provided on a side, away from the piezoelectric thin film layer, of the drive electrode (fig. 1A element 15); a protective layer is provided on a side, away from the drive electrode, of the support body (paragraph 42 and fig 2. Bonding layer bonds the circuit board with the piezoelectric sensor); and the drive electrode, the support body and the protective layer together form the resonant cavity (fig. 1A. Cavity formed between electrode 11, support body 15 and bonding layer on bottom).
	In regard to claim 8, Panchawagh et al. teach wherein the ultrasonic fingerprint recognition sensor comprises a plurality of receiver electrodes that are spaced apart and a plurality of cavities (figs. 1 and 3. Each transducer has a cavity and there is an array of transducers); and each of the resonant cavities overlaps with a corresponding one of the receiver electrodes in a direction perpendicular to the ultrasonic fingerprint recognition sensor (fig. 1A, the cavity and electrode overlap the substrate).
	In regard to claim 10, Panchawagh et al. teach a driving circuit (fig. 3 element 360), wherein the driving circuit is configured to at least apply a voltage to the drive electrode (fig. 5 DBias), and change a polarity of a difference between a voltage on the drive electrode and a voltage on the receiver electrode, in an ultrasonic wave generation phase (see polarity changes of fig. 6B).
	In regard to claim 11, Panchawagh et al. teach a base, wherein the base comprises a signal readout circuit (fig. 1 element 1010 and element 160 substrate); and the signal readout circuit is electrically connected with the receiver electrode (fig. 1a, electrodes directly connected to element 1010).
	In regard to claim 12, Panchawagh et al. teach a display panel, wherein the ultrasonic fingerprint recognition sensor is attached onto a non-light emitting side of the display panel (paragraph 50, sounds waves transmitted through display, backlight).
	In regard to claim 13, Panchawagh et al. teach wherein the ultrasonic fingerprint recognition sensor completely covers the display panel in a direction perpendicular to the display device (fig. 2C, sensor 265a is below display 265b).

	In regard to claim 15, Panchawagh et al. teach an organic light-emitting display (paragraph 55, OLED).	
Claims 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. in view of Zhou further considered with Berger et al. (US 2017/0326594).
In regard to claim 6, Panchawagh et al. and Zhou teach all the elements of claim 6 except wherein the resonant cavity is a closed and airtight empty cavity.
Berger et al. teach wherein the resonant cavity is a closed and airtight empty cavity (paragraph 66, cavity is a vacuum).
The three are analogous art because they all deal with the same field of invention of ultrasonic devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Panchawagh et al. and Zhou with the cavity of Berger et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Panchawagh et al. and Zhou with the cavity of Berger et al. because the vacuum of Berger et al. would work equally as well as it does in Panchawagh et al. and Zhou as it does separately and would provide predictable results.
In regard to claim 7, Panchawagh et al. and Zhou teach all the elements of claim 7 except wherein a shape of an orthogonal projection of the resonant cavity on the drive electrode is polygonal, circular or elliptical.
Berger et al. teach wherein a shape of an orthogonal projection of the resonant cavity on the drive electrode is polygonal, circular or elliptical (fig. 3).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Panchawagh et al. and Zhou with the cavity shape of Berger et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Panchawagh et al. and Zhou with the cavity shape of Berger et al. because the shape of Berger et al. would work equally as well as it does in Panchawagh et al. and Zhou as it does separately and would provide predictable results.
In regard to claim 16, Berger et al. forming the receiver electrode (element 108); forming the piezoelectric thin film layer on the receiver electrode (element 110 on element 108); forming the drive electrode on the piezoelectric thin film layer (electrode 106 directly on element 110); and forming the resonant cavity on the drive electrode (element 130).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. in view of Zhou further considered with Khuri-Yakub et al. (US 2019/0050618).
In regard to claim 9, Panchawagh et al. teach the drive electrode covers the piezoelectric thin film layer (fig. 1B element 112) but neither Panchawagh et al. nor Zhou teach wherein the drive electrode is a transparent planar electrode.
Khuri-Yakub et al. teach wherein the drive electrode is a transparent planar electrode (paragraph 96).
	The three are analogous art because they all deal with the same field of invention of ultrasonic devices.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Panchawagh et al. and Zhou with the transparent electrode of Khuri Yakub et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Panchawagh et al. and Zhou with the transparent electrode of Khuri Yakub et al. because it would allow the device to be place over a display.
Allowable Subject Matter
s 4, 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 2 and 3, the prior art fails to teach or make obvious moving the resonant cavity into the position as required by these claims.
In regard to claim 17, Ganapathi et al. (US 2012/0092350) teach forming a sacrificial layer (fig. 7) but does not teach, in combination with the claim’s other features, “etching, through the hole that penetrates the support layer, a region, corresponding to the hole that penetrates the support layer, of the sacrificial layer, to form a groove; and forming a protective layer covering the groove on the support layer, so as to form the resonant cavity.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623